Citation Nr: 1809600	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left upper extremity disability.  

2.  Entitlement to service connection for a left arm disability, claimed as left arm/finger numbness and trapezius strain.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1982.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburgh, Florida.

The claim for service connection for a left upper extremity disability was initially denied in a March 1996 Board decision and the Veteran did not appeal the denial of that issue.  The Board finds that the benefits claimed and denied in the prior rating decision and the current claim are the same as the Veteran has identified the same symptoms and onset in both claims.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the claim adjudicated in 1996.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

The Veteran provided testimony during a videoconference hearing before the undersigned in October 2017.  A transcript of the hearing has been added to the claims file.  

During the Board hearing, the Veteran raised the issue of service connection for a right arm disability, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a left arm disability, claimed as left arm/finger numbness and trapezius strain, and entitlement to compensation under 38 U.S.C.A. § 1151 for a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1996 Board decision denied entitlement to service connection for a left upper extremity disability, finding that the weight of the evidence did not demonstrate a current left arm disability.

2.  The evidence received since March 1996 Board decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for a left arm/finger disability.  


CONCLUSIONS OF LAW

1.  The March 1996 Board decision denying service connection for a left upper extremity disability is final.  38 U.S.C. § 7104 (West 2012); 38 C.F.R. §§ 3.105(a), 20.1104 (2017).  

2.  New and material evidence has been received since the Board's March 1996 decision, and the claim of service connection for left upper extremity disability is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

The claim for service connection for a left upper extremity disability was initially denied in an unappealed March 1996 Board decision, in part, on the basis that the evidence did not demonstrate a current diagnosis of a left upper extremity disability.  The appellant did not file a notice of appeal.  The Board's decision is final.  38 U.S.C.A. § 7104.

Evidence received since the 1996 Board decision demonstrates diagnoses of left trapezius strain and left median nerve neuropathy.  This evidence is new and material to the reason for the prior denial, namely whether the Veteran currently has the claimed disability.  As such, the claim is reopened.


ORDER

New and material evidence having been received; the claim to reopen service connection for a left upper extremity disability is reopened.  


REMAND

Since the last adjudication of the appeal in a February 2014 statement of the case (SOC), the agency of original jurisdiction added VA treatment records to the claims file relevant to the current claim.  Pertinent evidence dated or received after issuance of the last adjudication generally must be referred to the agency of original jurisdiction (AOJ) or RO for initial review.  38 C.F.R. § 20.1304 (c) (2017).  The general exceptions include when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Here, neither the Veteran nor his representative has waived consideration of any new evidence and the Board has found that the issues in the claim cannot be granted in full at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record in light of the evidence obtained since the February 2014 SOC and determine whether additional development, to include a new VA examination and opinion, is necessary.  

2.  Issue a supplemental statement of the case regarding the issues of service connection for a left arm disability, claimed as left arm/finger numbness and trapezius strain, and entitlement to compensation under 38 U.S.C.A. § 1151 for a skin disability.  The Veteran and his representative should be afforded the opportunity to respond before the claim is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


